F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                        April 12, 2007
                                 TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                        Clerk of Court


 U N ITED STA TES O F A M ER ICA,

               Plaintiff-Appellee,                        No. 06-3309
          v.                                           District of Kansas
 JAM ES W . SHIELD S,                           (D.C. No. 02-CR-20084-JW L)

               Defendant-Appellant.



                            OR D ER AND JUDGM ENT *


Before BR ISC OE, M cKA Y, and M cCO NNELL, Circuit Judges.


      A federal district court sentenced James W . Shields in February 2003 to

twenty-seven months in prison and two years supervised release as punishment

for his conviction on one count of possessing child pornography. M r. Shields

violated the conditions of his release approximately a year into the term,

prompting his probation officer to petition the district court to revoke M r.

Shields’s release and return him to prison.



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      At his revocation hearing on August 21, 2006, M r. Shields stipulated that

he had in fact violated the terms of his release by visiting strip clubs, patronizing

prostitutes, shopping at adult bookstores, viewing adult pornography online, and

accessing computer files containing pornographic pictures of children. He also

admitted to touching inappropriately a twelve-year-old girl some thirteen years

earlier, an incident he had not previously disclosed. M r. Shields disputed the

government’s characterization of these acts— he maintained that they were not as

serious nor as frequent as the government alleged— but he did not dispute that the

acts occurred.

      The U.S. Sentencing Guidelines recommended a range of four to ten

months imprisonment for M r. Shields’s conduct, which qualified as “Grade B” by

the terms of the Guidelines manual. U.S. Sentencing Guidelines M anual § 7B1.4

(2006). The defendant requested a sentence at the low end of the range; counsel

for the government asked the court to sentence M r. Shields to twenty-four months

imprisonment, the statutory maximum. The court sided with the government,

citing a series of considerations, including the need to deter M r. Shields, protect

the community, and qualify him for an intensive sex-offender treatment program

run by the Bureau of Prisons.

      M r. Shields appeals this sentence to our Court, arguing that he was not

given notice of the district court’s intention to depart upward from the Guidelines




                                          -2-
range. He also contends that his sentence was substantively unreasonable. W e

reject both claims.

      W e begin with M r. Shields’s notice argument. W hile he labels the district

court’s decision to impose the statutory-maximum sentence an “upward

departure,” this is not precisely how we have used the term in the sentencing

context, see United States v. Atencio, 476 F.3d 1099, 1101 n.1 (10th Cir. 2007),

and it is especially misleading when invoked here. As we held in United States v.

Burdex, 100 F.3d 882, 885 (10th Cir. 1996), “[a] sentence in excess of the

Chapter 7 [Guidelines] range is not a ‘departure’ from a binding guideline.”

      Unlike the rest of the Sentencing Guidelines, the suggested sentences for

violations of supervised release that appear in Chapter 7 of the Sentencing

M anual have never been mandatory. Consequently, we have never called a

sentence above the Chapter 7 range a “departure” and have never required district

courts to provide notice to defendants before imposing one. “[A] sentencing

court is not required to give notice of its intent to exceed the sentencing range

prescribed by the Chapter 7 policy statements for violations of supervised

release.” Burdex, 100 F.3d at 885; see United States v. Davis, 151 F.3d 1304,

1308 (10th Cir. 1998) (holding that the defendant’s argument that the district

court should have provided notice of its intent to “depart” upward from the

Chapter 7 policy statements was foreclosed by Burdex).




                                          -3-
      W e acknowledge that this rule is in some tension with our decision in

Atencio, which required district courts to provide pre-hearing notice of any intent

to vary a defendant’s sentence above the Guidelines range, even though the

Guidelines are now advisory. 476 F.3d at 1104. But the Burdex line of precedent

is both clear and well-established. This panel has no power to overrule it.

Accordingly, we conclude that M r. Shields’s notice argument must fail.

      Turning to the defendant’s substantive challenge to his sentence, we note

that “[b]ecause there is no applicable sentencing guideline” governing the

imposition of sentences for violations of supervised release, our “standard of

review is ‘plainly unreasonable.’” United States v. White, 244 F.3d 1199, 1204

(10th Cir. 2001) (citing 18 U.S.C. § 3742(3)(4)). This standard remains

unchanged by Booker. United States v. Tedford, 405 F.3d 1159, 1161 (10th Cir.

2005). Still, although the Chapter 7 policy statements are— like the rest of the

Guidelines, post-Booker— advisory rather than binding, the trial court must

consider them before imposing a sentence for violation of supervised release,

United States v. Tsosie, 376 F.3d 1210, 1218 (10th Cir. 2004), just as it must

consider the now -advisory Guidelines range w hen imposing a sentence in the first

instance, United States v. Kristl, 437 F.3d 1050, 1053 (10th Cir. 2006). No

“magic words” are required to demonstrate that the district court has in fact

weighed the Chapter 7 recommendations or the other factors Congress has

instructed it to consider. Tedford, 405 F.3d at 1161. It is enough that the district

                                         -4-
court acknowledges the Chapter 7 range along with the 18 U.S.C. § 3553(a)

sentencing factors and states its reasons for imposing a given sentence. See

United States v. Rodriguez-Q uintanilla, 442 F.3d 1254, 1258-59 (10th Cir. 2006);

United States v. Kelley, 359 F.3d 1302, 1305 (10th Cir. 2004).

      In sum, if a district court imposes a sentence above that recommended by

the Sentencing M anual’s Chapter 7, we will reverse only if the record reveals the

sentence was unreasoned and unreasonable. Rodriguez-Q uintanilla, 442 F.3d at

1258 (internal quotations omitted).

      In the instant case, the district court offered a lengthy explanation for its

decision to sentence M r. Shields to the statutory maximum. Given the care with

which the court set forth its rationale, we cannot say that the sentence was

unreasoned. Nor can we say it was substantively unreasonable. The trial judge

explicitly acknowledged the Chapter 7 guidelines and affirmed that he had

considered them. He went on to cite a series of factors, mirroring the list in §

3553(a), that informed his sentence above the Chapter 7 recommendation: the

guidelines range did not accurately reflect the seriousness of Shield’s behavior,

according to the district court; the recommended range did not provide adequate

deterrence; M r. Shields had dissembled in acknowledging his guilt; he showed

little or no remorse; he posed a continuing danger to the community; and he

required intensive, professional counseling.




                                          -5-
      The defendant argues that the sole factor motivating the trial court’s

sentence was its conclusion that he ought to participate in an eighteen-month,

government-run treatment program for sex offenders. M r. Shields points us to the

Sixth Circuit’s decision in United States v. Yopp, 453 F.3d 770, 774 (6th Cir.

2006), which rejected as unreasonable a sentence predicated on the length of time

it would take the defendant to complete an in-house substance-abuse treatment

program, much like the program the district court in our case envisioned for M r.

Shields. As in our case, the sentence in Yopp totaled twenty-four months, and

followed the defendant’s violation of his supervised release. Id. at 771-72.

      Unlike our case, however, the trial court in Yopp appeared to premise its

sentence solely on the requirements of the substance-abuse treatment program.

Id. at 774. Further, the trial court failed to mention or consider either the Chapter

7 policy statements or the § 3553(a) factors. Id. at 773-74. The district judge

who sentenced M r. Shields, by contrast, weighed the Chapter 7 recommendations

and thoroughly considered the § 3553(a) factors, on which he based his sentence.

W e do not require more. M r. Shields’s sentence was not plainly unreasonable.

      Accordingly, the judgment of the United States District Court for the

District of K ansas is AFFIRM ED.

                                                Entered for the Court,

                                                M ichael W . M cConnell
                                                Circuit Judge



                                          -6-